Case 2:19-CV-01163-.]GB-SP Document 8-3 Filed 02/21/19 Page 1 of 5 Page |D #:155

EXHIBIT A

 

 

Case 2:19-CV-01163-.]GB-SP Document 8-3 Filed 02/21/19 Page 2 of 5 Page |D #:156

 

DISPUTE RESOLUTION AGREEMENT

1) This Agreement is governed by the Federal Arbitration Act, 9 U.S.C. § l et seq. and evidences a
transaction involving commerce This Agreement applies to any dispute arising out of or related to
Employee's employment with U.S. Remodelers, Inc., or one cf its affiliates, subsidiaries or parent
companies ("Company") or termination ofemployment. Nothlng contained in this Agreement shall be
construed to prevent or excuse Employee from utilizing the Cotnpany’s existing internal procedures
for resolution ofcomplaints, and this Agreement is not intended to be a substitute t`er the utilization of
such procedures. Except as it otherwise provides, this Agreement is intended to apply to the
resolution of disputes that otherwise would be resolved in a court of law, and therefore this
Agreet`nent requires all such disputes to be resolved only by an arbitrator through final and binding
arbitration and not by way of court or jury trial. Such disputes include without limitation disputes
arising out of or relating to interpretation or application of this Agreement, but not as to the
enforceability, revocability or validity of t|\e Agreemeut or any portion of the Agreement. The
Agreement also applies, without limitation, to disputes regarding the employment rclationship, trade
secrets, unfair eompetition, compensation, breaks and rest pcriods, termination, or harassment and
claims arising under the Unit`orm Trade Secrets Act, Civil Rights Act of 1964, Americans With
Dis_abilities Act, Age Discrimination in Employment Act, Family Medical Leave Act, Fair Labor
Standards Act, Employee Retiroment Income Security Act, and state statutes, if any, addressing the
same or similar subject matters, and all other state statutory and common law claims (excluc|ing
workers compensation, state disability insurance and unemployment insurance claims). Claims may
be brought before an administrative agency but only to the extent applicable law permits access to
such an agency notwithstanding the existence ofan agreement to arbitrate. Such administrative claims
include without limitation claims or charges brought before the Equal Emplcyment Opportunity
Commission, the U.S. Department ol" Labor, and the `National Labor Relations Bcard. Nothing in this
Agreement shall be deemed to preclude or excuse a party from bringing an administrative claim
before any agency in order te fulfill the party's obligation to exhaust administrative remedies before
making a claim in arbitration Dlsputes that may not be subject to predispute arbitration agreement as
provided by the Dodd-Franl< Wall Street Reform and Consumer Protection Aet (Publie Law 111-203)
are excluded from the coverage of this Agreement. Private attorney general representative actions are
not covered within the scope of this Agreement and may be maintained in a court of law, but an
Etnployee may seek in arbitration individual remedies for him or herself under any applicable private
attorney general representative action statute, and the arbitrator shall decide whether an Bmployee is
an aggrieved person under any private attorney general statute.

2) A neutral arbitrator shall be selected by mutual agreement ot` the parties. The location of the
arbitration proceeding shall be in the general geographical vicinity of the place where the Employee
last worked for the Company, unless each party to the arbitration agrees in writing otherwise. Iffor
any reason the parties cannot agree to an arbitrator either party may apply to a court of competent
jurisdiction for appointment of a neutral arbitrator. The court shall then appoint an arbitrator, who
shall act under this Agreement with the same force and effect as if the parties had selected the
arbitrator by mutual agreement. If the Employcc no longer resides in the general geographical vicinity

 

Case 2:19-CV-01163-.]GB-SP Document 8-3 Filed 02/21/19 Page 3 of 5 Page |D #:157

where he or she last worked for the Company and the parties cannot agree to a location of the
arbitration, either party may apply to a court of competent jurisdiction f"or a determination of the
location of the arbitration.

3) A demand for arbitration must be in writing and delivered by hand or first class mail to the other
party within the applicable statute of limitations period. Any demand for arbitration made to the
Company shall be provided to the U.S. Remodelers, Inc., Legal Department, 29$1 Kinwest Parkway,
Irving, TX 75 063. The arbitrator shall resolve all disputes regarding the timeliness or propriety ofthe
demand for arbitration.

4) In arbitraticn, the parties will have the right to conduct civil discovety, bring motions, and present
witnesses and evidence as provided by the forum state‘s procedural rules. I-lowcvcr, there will be no
right or authority for any dispute to be brought, heard or arbitrated as a class or collective action.
(“Ciass Action Waiver“). Notwithstanding any other clause contained in this Agreement, the
preceding sentence shall not be severable from this Agrcemcnt in any case in which the dispute to he
arbitrated is brought as a class or collective action. Regardless of anything else in this Agreement
and/or any rules or procedures that might otherwise be applicable by virtue of this Agreement or any
amendments andlor modifications to those rules, the interpretation, applicability, enforceability or
formation of this Class Action Waiver, including, but not limited to any claim that all or part of this
Class Action Waiver is void or voidable, may be determined only by a court and not by an arbitrator.
A private attorney general action (as distinguished from a class or collective action) may not be
brought in arbitration but may be brought in a court of competentjurisdiction; however, an Employee
may seek in arbitration individual remedies for him or herself under any applicable private attorney
general representative action statute Notwithstanding this Class Action Waiver, the Company and
Employee agree_ that the Employee is not waiving his or her right under Section 7 ot` the Notional
Labcir Rclations Act to tile a class dr collective action in court and that the Employce will not be
disciplined or threatened with discipline it` the Employee does so. The Company, however, may
lawfully seek enforcement oi" the Class Action Waiver contained in this Agreement under the Federal
Arbitration Aet and seek dismissal of any such claims.

5) Eaeh party will pay the fees for his, her or its own attorneys, subject to any remedies to which
that party may later be entitled under applicable law. However, in all cases where required by iaw, the
Company will pay the Arbitrator's and arbitration fees. If under applicable law the Company is not
required to pay all of the Arbitrator's and/or arbitration fees, such fee(s) will be apportioned between
the parties by the Arbitrator in accordance with said applicable law. Any party to this Agreement
may file in a court of competent jurisdiction an application for temporary or preliminary injunctive
relief in connection with a controversy arbitrable under this Agreement on the ground that the award
to which the applicant may be entitled may be rendered ineffectual without such reliel`, and such an
application shall not waive any right of arbitration the applicant may have under this Agreement.

 

6) Wlthin 30 days of the close of the arbitration hearing, any party will have the right to prepare,
serve on the other party and tile with the Arbitrator a briet`. The Arbitrator may award any party any
remedy to which that party is entitled under applicable law, but such remedies shall be limited to
those that would be available to a party in a court ot` law for the claims presented to and decided by
the Arbitrator. The Arbitrator will issue a decision or award in writing, stating the essential findings
of fact and conclusions of lnw. Except as may be permitted or required by law, neither a party nor an
Arbitrator may disclose the existence, content, or results of any arbitration hereunder without the
prior written consent of all partics. A court of competentjurisdiction shall have the authority to enter
ajudgment upon the award made pursuant to the arbitration

 

 

 

 

 

 

 

Case 2:19-CV-01163-.]GB-SP Document 8-3 Filed 02/21/19 Page 4 of 5 Page |D #:158-

7) An Employee may submits form stating that thc Employee wishes to opt out and not be subject
to this Agreement. The Employee must submit a signed and dated statement on a "Dispute Resolution
Agreement Opt Out" form ("Form") that tcan be obtained from the U.S. Rclnode|ers, Inc., }~[uman
Resourccs Department, 295] Kinwest Parkway, Irving, TX 75063. ln order to be effective, the
signed and dated Pcrm must be returned to the Hulnan Resonrces Department within 30 days of the
Emplcyce's receipt ot` this Agreemcnt. An Employee choosing to opt out will not be subject to any
adverse employment action as a consequence of that decision and may pursue available legal
remedies. Should an Employee not opt out of this Agreement within 30 days of the Employee's
receipt of this Agreemcnt, continuing the Employee's employment constitutes mutual acceptance of
the terms of this Agreement by Employee and the Company. ‘{ou have a right to consult with counsel
ot` your choice consenting this Agrecmeut. '

8) This Agreement is the full and complete agreement relating to the formal resolution of
employment-related disputes and supersedes all prior agreements or policies regarding the formal
resolution of employment-related disputes, incinding, without limitation, the "Legal Proccedings and
Arbitration" policy contained in the April 2010 Company handbook and any other provision
addressing dispute resolution or arbitration contained in any employment agreement between an
Employee and the Company. Except as stated in paragraph 4, above, in the event any portion of this
Agreement is deemed nnent`orceable, the remainder of` this Agreement will be enforceablel If the
Class Action Waiver is deemed to be unenforceable, the Company and Employee agree that this
Agreement is otherwise silent as to any patty’s ability to bring a class and!or collective action in
arbitratiou.

Emp|oyee Signature

 

Mure lackson
E`.mployee Name (Printed)

Deted:

 

Case 2:19-CV-01163-.]GB-SP Document 8-3 Filed 02/21/19 Page 5 of 5 Page |D #:159

Electronic Signature ease 4 am

 

Fll|ing in the following information will consiilule your eSlgnalure and will have the some legal impact as signing a printed version oi this daeumenl.

;;;":\ i Name: %/zé pmc/a
@ Password \/erh‘iecl § Dae: 811/12tm/d1w)
Q/_jj ~ signature lo: AKePPCosV-a/-\Fot 0050

Powered by TBliBD §§

 

